Citation Nr: 0827992	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rotator cuff tendinitis 
with impingement of the right shoulder, as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1943 
to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran fell as a result of his service-connected knee 
disorder and suffered an injury to his right shoulder, 
diagnosed as rotator cuff tendinitis with impingement.  


CONCLUSION OF LAW

The criteria for service connection for rotator cuff 
tendinitis with impingement of the right shoulder, as 
secondary to service-connected disability, have been met.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is service connected for a right knee disorder, 
residuals of a gunshot wound with total athroplasty, and for 
status post left knee athroplasty.

The veteran's service medical records show no complaint, 
diagnosis or treatment for a right shoulder disorder.  

A right shoulder problem is first noted February 2000 when VA 
x-rays showed early degenerative changes of the right 
glenohumeral and acromioclavicular (AC) joint.  There was 
also a slight irregularity of the greater tuberosity along 
the superior aspect, close to the attachment of the rotator 
cuff.

In January 2003, the veteran complained of right shoulder 
pain which started several weeks prior.  It was noted that 
there was no history of trauma.  The examiner diagnosed 
degenerative joint disease of the right shoulder.  X-rays 
taken in January 2003 showed moderate degenerative 
hypetrophic changes along the greater tuberosity of the 
humeral head with some mild reactive sclerosis and 
hypertrophic changes suggesting degenerative change.  

An outpatient record dated on February 10, 2003, noted that 
the veteran had fallen a week ago Sunday onto his right 
shoulder.  The impression was rotator cuff injury and he was 
referred for x-rays of the shoulder.  

X-rays (2 views) were taken in February 2003.  There appeared 
to be an incomplete cortical fracture of the medial aspect of 
the humeral head with some compression.  This was only 
involving the medial cortex and was not through and through.

In July 2003, the veteran was diagnosed as having probable 
subacromial impingement and rotator cuff tendonitis of the 
right shoulder.  In September 2003, he complained of right 
shoulder pain and the finding was right chronic rotator cuff 
tendinitis with a mild impingement syndrome, which had 
resolved with physical therapy.  

In October 2003, the veteran stated that he had fallen in 
February with an injury to his shoulder.  In December 2003, 
the veteran was noted to have chronic right shoulder pain and 
rotator cuff tendonitis with impingement of the right 
shoulder, possible rotator cuff tear, was noted.  

On VA examination in February 2004, the veteran reported that 
he had been falling when walking on uneven surfaces.  He said 
that he fell and hurt his right shoulder in October 2003, and 
that since then he had been having problems with it.  

An x-ray report dated in September 2003 noted the previous x-
ray report in February 2003 which mentioned incomplete 
cortical perhaps compressed fracture medial aspect of the 
right humeral head on neutral internal rotation; however, 
external rotation view showed no apparent fracture or 
compression.

In March 2004, the veteran complained of right shoulder pain.  
The diagnosis was rotator cuff tendinitis with impingement of 
the right shoulder.  

In April 2004, the veteran reported that he had fallen a 
couple of years prior onto his right shoulder and had 
shoulder pain since that time.  Rotator cuff tendinitis with 
impingement of the right shoulder was diagnosed.  

An x-ray report dated in April 2004 (with 4 views) showed no 
acute fracture or dislocation of the right shoulder.  Minimal 
degenerative changes were seen in the right AC joint.  No 
tendonitis calcification was seen, and the soft tissues were 
unremarkable.

In March 2006, magnetic resonance imaging (MRI) of the right 
shoulder showed a chronic tear of the supra and infraspinatus 
tendons.  The assessment was chronic tear of the rotator cuff 
and impingement-type symptoms.

The medical evidence of record shows that the veteran has 
difficulty walking due to his service-connected knee 
disabilities and that he uses a cane.  He testified that he 
fell and injured his right shoulder in February 2003 when his 
knee gave out.  He is competent to describe the cause of his 
fall, i.e., that his knee gave out.  Treatment records also 
support the veteran's statement that he fell and injured his 
right shoulder in February 2003, as he was seen for this 
injury on February 10, 2003.    The VA treatment records show 
that the veteran was diagnosed as having rotator cuff 
tendinitis with impingement of the right shoulder 
contemporaneous to the fall.   While the veteran was shown to 
have arthritis of the right shoulder prior to February 2003, 
there was no evidence of rotator cuff tendinitis with 
impingement of the right shoulder prior to his injury in 
February 2003.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for rotator 
cuff tendinitis with impingement of the right shoulder, as 
secondary to the veteran's service-connected knee disorder, 
is warranted.  See 38 C.F.R. § 3.102.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the claim 
for service connection has been granted, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claim.  


ORDER

Service connection for rotator cuff tendinitis with 
impingement of the right shoulder, as secondary to service-
connected disability, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


